DETAILED ACTION

Claim Interpretation
Claim 29 recites the carrier body and platform are each formed of “a composition independently selected from the group consisting of…”. The claim limitation has been interpreted as the material for each of the two structures (i.e. carrier body and platform) is selected independently of the other material such that the materials for each structure may be selected to be different or may be selected to be the same. It is noted that the “independently selected” represents a product by process limitation with the “structure implied by the process steps” (see MPEP 2113) being that the carrier body and the platform are discrete structures, rather than portions of the same structure, such that the choice of material for one structure does not require the other structure to be the same material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping (prev. presented CN 102534565B citing machine translation previously provided) in view of El-Raghy (prev. presented US 2005/0132957).
Regarding claim 1, Ping teaches a carrier body comprising a base (bottom portion of 8, including bottom flat surface and at least a portion of the thickness of 8 with 4 vertical walls, Fig 3-4, machine translation p4, para 15), a guide element opposite the base (7 Fig 3-4, machine translation p4, para 15), and ridges for supporting one or more cutting tools during a coating process (angled surfaces to which arrow 8 points Fig 3-4, machine translation p4, para 15 referred to as protruding left and right), wherein the ridges define parallel faces of the carrier body (note the parallel faces in Fig 3 and 5, machine translation p4, para 15). Ping fails to teach that the ridged have a convex surface because Ping teaches a flat surface. In the same field of endeavor of carrier bodies for coating cutting tools (abstract), El-Raghy teaches the carrier body protrusions may have straight or convex or concave surfaces [0031] including convex intermediate side sections [0031] (Fig 1A). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ping to include the convex surfaces on the ridges because El-Raghy has taught this is an art recognized functional alternative shape for the same purpose of supporting a cutting tool in a CVD apparatus [0031].
Regarding claim 2, Ping teaches the ridges are positioned between the base and guide element and extend radially outward from a central longitudinal axis of the carrier body (Fig 3-4, machine translation p4, para 15). In the combination as applied to claim 1, this includes the convex ridges.
Regarding claim 3, Ping teaches the ridges define shoulders of the carrier body (Fig 3-4, machine translation p4, para 15-16). In the combination as applied to claim 1, this includes the convex ridges.
Regarding claim 4, Ping teaches the base has a polygonal cross-section (Fig 3-4).
Regarding claim 5, Ping teaches the base comprises a protrusion for engaging an aperture in a tray of a chemical vapor deposition apparatus (9 Fig 3-4, machine translation p4, para 15 and 17, see also Fig 8).
Regarding claim 7, Ping teaches one or more of the ridges form an angle with the longitudinal axis of 20 degrees to 80 degrees (machine translation p3, para 5 or p4, para 18). In the combination as applied to claim 1, this includes the convex ridges.
Regarding claim 9, Ping teaches the ridges define one or more faces of the carrier body (Fig 3 and 4) and these faces are polygonal. In the combination as applied to claim 1, this includes the convex ridges.
Regarding claim 11, Ping teaches carrier body comprises a front face parallel to a back face (Fig 3 and 5, machine translation p4, para 15).
Regarding claim 12, Ping teaches the guide element is configured with fit within an aperture of a cutting tool (Fig 7 and 8, and machine translation p4, para 15 and p7, para 8).
Regarding claim 13, Ping teaches a composition comprising a carbide (machine translation p4, para 14).
Regarding claim 15, Ping remains as applied to claim 14 (see anticipation rejection above). Ping fails to teach the pyramidal body of the carrier. In the same field of endeavor of carriers for CVD on cutting tool inserts (abstract), El-Raghy teaches the carrier bodies have a pyramid shape (Fig 1B). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Pin to include a pyramidal shape because El-Raghy teaches this shape is a successful alternative shape for supporting the cutting tools.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of El-Raghy as applied to claim 1 above, and further in view of Bucci (prev. presented US 2009/0283035).
Regarding claim 6, Ping in view of El-Raghy as applied to claim 1 fails to teach the base comprises a recess for engaging a protrusion of a tray of a CVD apparatus because Ping teaches the base has a protrusion for engaging a tray. Addressing the same problem of supporting a substrate during coating (abstract), Bucci teaches that as a means for attaching a support body (101) to a surface (300), a recess in the support body to attach to a protrusion of the surface (Fig 15a-d) is an obvious alternative to the support body having a protrusion to attach to a recess in the surface (Fig 14a-d) [0083-85]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ping to include a recess in the carrier body to connect with a protrusion of the tray because Bucci has taught this is a functional alternative to the protrusion on the carrier body and recess in the tray of Ping.

Claim 14, 16-18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping  in view of Norrgrann (prev. presented US 5576058)
Regarding claim 14, Ping teaches a tray of a chemical vapor deposition apparatus (1 in Fig 7-8 and machine translation p2, para 7-8 and p2, para 15 to p3, para 2). Ping further teaches carrier bodies (2, Fig 7-8) for supporting cutting tools during a coating process, the carrier bodies arranged on a face of the tray (Fig 7-8, machine translation p6, example 1 or 2). Also see Fig 1-2 in which the tray is the flat portion and the carrier bodies are the protrusions. Ping fails to explicitly teach arranging in clusters on the tray. In the same field of endeavor of an apparatus for coating of cutting tools (abstract), Norrgrann teaches removable pegs (P Fig 2) for supporting the cutting tools and teaches the pegs are inserted into the carrier (col 3, ln 25-45) and teaches the positions may be optimized (col 3, ln 35-45). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the carrier bodies of Ping to include the removable and able to be positioned capability of the supports of Norrgrann because Norrgrann teaches this allows for optimizing and controlling the gas flow and the position of the supports (col 3, ln 25-45). This combination results in an apparatus which has more value because it can be used for multiple different tools. Regarding the clusters permit spatial differentiation between tooling placement positions on the tray and the carrier bodies of each cluster have a spacing closer to one another than a spacing between the clusters on the face of the tray, the position of the supports of the combination may be designed to allow for control of spacing of the tools including clusters with spacing closer within the cluster than between clusters. Also note that Norrgrann teaches the pegs (P Fig 3) may be clustered together to support the edges of a cutting tool by multiple pegs (Fig 3) or may be used to support individual cutting tools via a hole in the cutting tool (Fig 4 see col 3, ln 1-5). This further demonstrates the arrangement of the pins as clusters to support one tool with multiple pegs or in a regular array to support one tool via one peg as demonstrated by Ping is a known alternative.
Regarding claim 16, Ping demonstrates the supports have a periodic arrangement on the tray face. In the combination with Norrgrann this includes having clusters with a regular array as one of the many arrangements that is chosen to optimize uniformity of flow (see Norrgrann col 3, ln 40-45).
Regarding claim 17, the combination remains as applied to claim 14. The optimizable arrangement of the position of the supports for claim 14 includes aperiodic arrangement.
Regarding claim 18, Ping teaches the carrier bodies are machined into the face of the tray (machine translation p1, para 4, note this is taught as the prior art method). In the combination this still includes designing the position of the supports to optimize the flow as taught by Norrgrann.
Regarding claim 22, Ping teaches the carrier bodies are formed of a carbide (machine translation p4, para 14) and the tray is formed of a composition comprising graphite (machine translation p4, para 14).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of Norrgrann as applied to claim 14 and further in view of Bucci (Prev. presented US 2009/0283035).
Regarding claim 19, Ping fails to teach the carrier bodies are bonded to the tray. Bucci teaches an alternative to press fit attachments (protrusion of Norrgrann) is to use chemical bonding [0079]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ping to use chemical bonding between the carrier body and tray because Bucci teaches this is a functional alternative to a press fit (configuration of Ping) [0078-79].
Claim 20-21, 23-24, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of Norrgrann and Tanaka (prev. presented US 2005/0170090).
Regarding claim 20, Ping in view of Norrgrann remains as applied to claim 14 above. Ping fails to teach the platform is coupled with a tray. Norrgrann further teaches the carrier engages a tray for insertion into a CVD apparatus (col 3, ln 30-47). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ping to include the carrier engaging a tray for insertion into a CVD apparatus because Norrgrann teaches this is a functional alternative for the purpose of supporting the cutting tools in the apparatus. In the same field of endeavor of trays of CVD apparatuses (abstract), Tanaka teaches the apparatus includes a platform (13 Fig 1A) for holding processing substrates coupled with the face of the tray (12 Fig 1A). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Ping to include a platform coupled to the tray because Ping does not limit how the structure is loaded into an apparatus and Tanaka demonstrates the apparatus includes platforms coupled to the tray for support and removal of processed bodies. Note that in this combination, there is an additional and alternative embodiment in which the carrier bodies on one platform (13 Fig 1A of Tanaka) may be considered a cluster that is spatially distinct from the carrier bodies on a different platform (different 13 in Fig 1A of Tanaka) of the tray (2 also called a susceptor Fig 1A of Tanaka) of the apparatus.
Regarding claim 21, the combination remains as applied to claim 20. The platform of Tanaka (13 Fig 1A) includes a protrusion to couple with a hole or recess of the tray (Fig 1A see protrusion of 13 and recess or hole of 12 or recess or hole of 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include this protrusion structure because Tanaka demonstrates this allows for mounting of the platform in and on the tray with alignment.
Regarding claim 23, Ping teaches a carrier assembly for cutting tool coating processes comprising (machine translation p2, para 7-8): a single platform (1 Fig 7-8) for insertion into a chemical vapor deposition apparatus (machine translation p7, para 7 to p3, para 2,); and carrier bodies arranged on a surface of the platform, the carrier bodies having geometry for supporting cutting tools during coating application (2 Fig 7-8, referred to as a pad cone supporting cutting bodies machine translation p2, para 7 to p3 para 2). Also see Fig 1-2 in which the platform is the flat portion and the carrier bodies are the protrusions. Norrgrann further teaches the carrier (platform) engages a tray for insertion into a CVD apparatus (col 3, ln 30-47). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ping to include the carrier engaging a tray for insertion into a CVD apparatus because Norrgrann teaches this is a functional alternative for the purpose of supporting the cutting tools in the apparatus. Ping fails to teach the platform includes a protrusion extending from the platform. The platform (13 Fig 1A) of Tanaka includes a protrusion extending downward from the platform to couple with a hole or recess of the tray (Fig 1A see protrusion of 13 and recess or hole of tray 12). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the platform of Ping to include this protrusion structure because Tanaka demonstrates this allows for mounting of the platform in and on the tray with alignment.
Regarding claim 24, Ping teaches the carrier body (Fig 3-4) comprises a polygonal base (bottom portion of 8, including bottom flat surface and at least a portion of the thickness of 8 with 4 vertical walls, Fig 3-4, machine translation p4, para 15).
Regarding claim 26, Ping teaches the carrier bodies are uniformly spaced on the platform (Fig 7-8).
Regarding claim 28, Ping teaches the carrier bodies are machined into the face of the platform (machine translation p1, para 4, note this is taught as the prior art method).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of Norrgrann and Tanaka as applied to claim 23 and further in view of El-Raghy.
Regarding claim 25, Ping in view of Norrgrann and Tanaka remains as applied to claim 23 above. Ping fails to teach the pyramidal body of the carrier. In the same field of endeavor of carriers for CVD on cutting tool inserts (abstract), El-Raghy teaches the carrier bodies have a pyramid shape (Fig 1B). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ping to include a pyramidal shape because El-Raghy teaches this shape is a successful alternative shape for supporting the cutting tools.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ping in view of Norrgrann and Tanaka as applied to claim 23 and further in view of Tanibuchi (prev. presented US 2017/0073808).
Regarding claim 29, Ping in view of Norrgrann and Tanaka remains as applied to claim 23 above. Ping teaches the carrier bodies and platform are independent compositions and that the carrier body is formed of carbide (machine translation p4, para 14). Ping fails to teach the platform is one of the materials listed because Ping teaches it is graphite (machine translation p4, para 14). In the same field of endeavor of cutting too CVD apparatuses (abstract), Tanibuchi teaches that the platform may be graphite or a ceramic (e.g. alumina) or sintered alloy. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the platform of Ping to be the ceramic or sintered alloy of Tanibuchi because Tanibuchi teaches these are art recognized functional alternative materials.

Response to Arguments
Applicant's arguments filed 04/25/2022, hereinafter reply, have been fully considered and they are partially persuasive.
Regarding Ping in view of El-Raghy (reply p6-7), the argument that a person of ordinary skill in the art would not have found it obvious to modify the linearly sloped ridges of Ping to include convex ridged as demonstrated by El-Raghy is not persuasive because El-Raghy demonstrates the curved ridging as an alternative to a linearly sloped surface (see Fig 1a and the fourth row of shapes). The convex curve shown by El-Raghy demonstrates a gentle slope also and is taught as an alternative to a linearly sloped surface. It is noted that the side surfaces of the support the cutting tool extend in a thickness direction and therefore, support instability would not be affected by the change from a linear slope to a curved ridge as shown by El-Raghy. Regarding the arguments that convex ridges would necessitated a complete redesign of the key technical features illustrated in Fig 4 of Ping, examiner respectfully disagrees. El-Raghy demonstrates this is an obvious change of shape and a person of ordinary skill in the art would readily understand how to change the shape of surfaces 8 to be convex without requiring a complete redesign of the key technical features as applicant’s arguments suggest. Further, applicant’s argument that Ping teaching the gentle slope provides a four point supporting structure that reduces blade tipping is further not persuasive because Norrgrann also teaches a variety of shapes for the supporting pin shoulder structure (see P in Fig 4-7) and still teaches that there are less than 5 contact points for these pins and that tipping is reduced (col 3, ln 57-60). This further proves that applicant’s argument that such a change of shape “could lead to cutting insert instability and tipping” is not a problem when alternative shapes for the support pegs as identified in the same art (such as El-Raghy) are used. Therefore, Examiner respectfully disagrees with applicant’s conclusion that such a change would necessitate a complete redesign of the key technical features of Ping.
Applicant’s argument (reply p8-9) that Ping in view of Norrgrann does not disclose the clustering. As disclosed in Norrgrann, the positioning of the pegs and the design of the gas flow may be optimized. Further, Norrgrann demonstrates the obviousness between using multiple pegs for one cutting tool or one peg for one cutting tool. This renders obvious the design choice to use clusters of pegs to support a single cutting tool. Applicant’s reply equates a heterogenous distribution of cutting inserts with a heterogenous distribution of the support pegs, however applicant’s claims do not require a one to one configuration of peg (or carrier body) to cutting insert. In a scenario where a cluster of pegs supports one cutting tool, there exists both clusters of pegs (carrier bodies) and homogenous arrangement of the cutting tools on the tray to ensure the equal distribution of gas. Applicant may wish to amend the claims to require the one to one relationship if this combined with the clustering arrangement is a key distinction. Additionally regarding the citation of Norrgrann disclosing an issue with the prior art not having uniform delivery of gas, it is noted that Norrgrann has taught the gas flow may be specifically designed to allow uniform flow and that this is not merely met by having a uniform, non-clustered, arrangement of support pegs as applicant’s arguments suggest.
Regarding the amendment to claim 23 (reply p9) it is respectfully noted that the protrusion is taught by Tanaka which was a reference of record.
The arguments regarding dependent claims (reply p7-9) rely on the alleged failings of the art to teach or render obvious the independent claim limitations which have been addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0232569 demonstrates clustering of areas to be coated (different substrates 126) in a CVD apparatus (chamber 106) (Fig 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716